NO.
12-06-00014-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
CITY OF SEVEN POINTS, §          APPEAL
FROM THE 173RD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
CITY OF GUN BARREL
CITY,
APPELLEE   §          HENDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
and Appellee filed a joint motion requesting an order remanding this cause to
the trial court, without regard to the merits, for the entry of an agreed
judgment according to the terms of the parties’ settlement agreement.  We grant the parties’ motion and remand this
appeal to the trial court with instructions to (1) vacate its December 19, 2005
judgment and (2) enter an agreed judgment in accordance with the parties’
settlement agreement.
            This appeal
is dismissed.
Opinion delivered August 16,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
PUBLISH